Citation Nr: 0943260	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for post-operative left 
knee with degenerative joint disease.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.

It appears that at one time the Veteran was represented by 
Veterans of Foreign Wars of the United States.  However, in 
an October 2006 statement, the Veteran stated that he is 
representing himself.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has claimed that the March 
2006 VA examination was inadequate and requested a new 
examination via statements received by VA in April 2006, 
September 2006, August 2007, and September 2008.  
Specifically, the Veteran claims that the VA examination did 
not adequately address his functional impairment due to the 
disability, nor did the examiner use a goniometer.  

In a December 2008 letter, the Veteran reported that he had 
engaged a private orthopedic surgeon for an opinion.  The 
opinion is not of record. 

Under the circumstances, the Board believes that additional 
development is necessary so ensure a current and complete 
record for appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
afforded the opportunity to identify 
and/or submit additional private medical 
evidence.  Specifically, appropriate 
action should be taken to obtain any 
medical records associated with the 
Veteran's report that he had engaged a 
private orthopedic surgeon. 

2.  The Veteran should then be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
post-operative left knee with degenerative 
joint disease.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  All special tests 
and clinical findings should be clearly 
reported to allow for application of VA 
rating criteria.  Range of motion testing 
should be accomplished with use of a 
goniometer.  The examiner should also 
report the point (in degrees) that any 
range of motion is limited by pain.  Any 
additional functional loss due to 
weakness, fatigue and/or incoordination 
should be reported, to include an estimate 
of any additional limitation of motion 
during flare-ups. 

3.  Thereafter, the issue on appeal should 
be readjudicated.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


